Title: From Thomas Jefferson to Fulwar Skipwith, 24 June 1791
From: Jefferson, Thomas
To: Skipwith, Fulwar



Sir
Philadelphia June 24th. 1791

This letter will be handed you by the person who goes to Martinique as agent for those interested in the Sloop Jane of Baltimore lately commanded by Captain Woodrough. This vessel, according to the evidence handed me, appears to have been taken at Sea off the island of Martinique, carried into the port of Cazenaviere of that island, the cargo disposed of under authority of the Government, and the vessel itself retained and converted into a cruizer. How far these appearances may be qualified by further evidence cannot be estimated here. If the troubles then existing in the island rendered the vessel and cargo necessary for the purposes of Government, justice will certainly induce them to make ample indemnification to the individuals interested, and our dispositions towards that Nation are too friendly to press anything further. I am to desire you will patronize the applications for redress as far as shall be necessary and just.
My letter of the 13th. of May last will have informed you that the circumstances of the moment induce us not to press for the literal execution of the Consular Convention so far as regards your exequatur. At the same time we are assured that your applications on behalf of our commerce informally made, shall be substantially attended to and respected. It is in this way we desire you to interfere in the present case if necessary.—I am with great esteem Dear Sir Your most obedient & most humble Servt.
